STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

WHITNEY         BANK                                                 NO.    2022    CW   0097


VERSUS


HENRY      RAYFORD                                                   FEBRUARY      16,   2022




In   Re:          Henry      Rayford,       applying      for   supervisory    writs,      22nd
                  Judicial       District      Court,      Parish   of     Washington,      No.

                  108044.




BEFORE:          WHIPPLE,       C. J.,    PENZATO   AND   HESTER,   JJ.



        WRIT      DENIED.


                                                   VGW
                                                   AHP

                                                   CHH




COURT      OF    APPEAL,      FIRST      CIRCUIT




      DEPUTWRKOF                 COURT
                FOR    THE   COURT